EXHIBIT 10.64

 

MCI, INC.

 

2003 EMPLOYEE STOCK PURCHASE PLAN



--------------------------------------------------------------------------------

MCI, INC.

2003 EMPLOYEE STOCK PURCHASE PLAN

 

ARTICLE I    PURPOSE AND DEFINITIONS

 

1.01 Purpose. The MCI, Inc. 2003 Employee Stock Purchase Plan, as amended from
time to time (“Stock Purchase Plan”), is intended to attract and retain
employees of MCI, Inc. (“Company”) and certain subsidiaries by providing them
with an opportunity to purchase ordinary shares of stock the Company. The Stock
Purchase Plan is intended to qualify as an employee stock purchase under Section
423 of the United States Internal Revenue Code of 1986, as amended (“US Tax
Code”), but is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.

 

1.02 Effective Date. The Stock Purchase Plan shall be effective as of the later
of (i) the date that all conditions to the plan of reorganization with respect
to the Company have been satisfied or (ii) the bankruptcy court has approved the
Stock Purchase Plan.

 

1.03 Definitions. A term defined in the Stock Purchase Plan shall have the
meaning ascribed to it wherever it is used herein unless the context indicates
otherwise.

 

ARTICLE II    PARTICIPATION

 

2.01 Adoption by Subsidiaries. The Company’s Board of Directors may authorize
the adoption of the Stock Purchase Plan by one or more subsidiary corporations
of the Company (“Participating Subsidiaries”), including subsidiaries in nations
other than the United States.

 

2.02 Eligibility to Participate. You are eligible to participate in an Offering
under the Stock Purchase Plan if, as of the first day of such Offering, (i) you
are an employee of the Company or a Participating Subsidiary, and (ii) you are
scheduled to work more than five (5) months per year and at least twenty (20)
hours per week for the Company and its Participating Subsidiaries (as determined
by reference to the Company’s employment records), and (iii) you have been
employed by the Company or a Participating Subsidiary for a required period (not
exceeding two years) as the Committee may determine, in its absolute discretion.

 

2.03 Participation Agreement. Participation in the Stock Purchase Plan is
voluntary with respect to each Offering. To participate in an Offering, you must
be eligible and must complete prior to the commencement of the applicable
Offering Period an enrollment form provided by the Company (“Participation
Agreement”) authorizing payroll deductions from your paycheck. Your
Participation Agreement will remain in effect through each consecutive Offering
unless you choose to revise or revoke it, or you become ineligible to
participate in the Stock Purchase Plan.

 

2.04 Termination of Your Participation. You may withdraw at any time from any
Offering by written notice to the Committee in such form as it may require. Your
participation will also end upon your termination of employment with the Company
and its parent and subsidiary corporations or when you become ineligible to
participate (including by reason of the Company or any Participating Subsidiary
terminating its participation in the Stock Purchase Plan).

 

2.05 Designation of Beneficiary. You shall, by notice to the Committee,
designate a person or persons to receive the value of your Account in the event
of your death. You may, by notice to the Committee during employment, alter or
revoke such designation, subject always to any applicable law. Such notice shall
be in such form and shall be executed in such manner as the Committee may
determine. If upon your death you have not designated a beneficiary under the
Stock Purchase Plan or such beneficiary does not survive you, the value of your
Account shall be paid to your estate.

 

 

2



--------------------------------------------------------------------------------

ARTICLE III    CONTRIBUTIONS

 

3.01 Payroll Deductions. You may accumulate savings to purchase Ordinary Shares
of Company stock (“Shares”) in an Offering by authorizing payroll deductions
pursuant to a Participation Agreement executed by you prior to the Offering
Period, subject to such minimum and maximum limits (expressed in dollars or as a
percentage of base salary or base wages) as the Committee may impose. Such
savings shall be credited to your Account with respect to the Offering to which
they relate. Payroll deductions for an Offering shall commence with the first
paycheck you receive during such Offering and shall end with the last paycheck
you receive during such Offering. Paychecks will be treated as having been
received when they are sent out or otherwise distributed.

 

3.02 Change in Rate or Suspension of Contributions. You may decrease (and not
increase) the rate of your payroll deductions one (1) time during an Offering by
notice to the Committee in such form and manner as it requires. In addition, you
may, at any time during an Offering, suspend your payroll deductions by notice
to the Committee in such form and manner as it requires. Such change shall be
effective as of the first pay period thereafter by which the Company is able to
process the change.

 

3.03 Possession of Contributions. All payroll deductions made pursuant to the
Stock Purchase Plan shall be held for your benefit and on your behalf by the
Company or any custodian selected by the Committee. Such payroll deductions
shall constitute your property notwithstanding that they may be commingled with
the general assets of the Company or such custodian.

 

ARTICLE IV    OPTIONS TO ACQUIRE SHARES

 

4.01 Maximum Number of Shares. The total number of Shares in respect of which
options may be granted under the Stock Purchase Plan shall not, when aggregated
with the number of Shares issued pursuant to options granted, or capable of
issue pursuant to options granted, under the Stock Purchase Plan exceed
2,200,000 shares.1

 

For the purpose of the limits contained in this Section 4.01:

 

(a) the number of Shares, if any, issued prior to the time at which such limits
are applied shall be adjusted in such manner as the Committee shall consider to
be appropriate (subject to confirmation in writing by the Company’s auditors
that such adjustment is in their opinion fair and reasonable) in the event of an
Issue or Reorganization taking place after the issue of the Shares in question
and prior to the time at which such limits are applied. “Issue or
Reorganization” shall mean any variation in the share capital of the Company (or
any other company whose shares are shares subject to the Stock Purchase Plan)
arising from or in connection with a capitalization issue or an offer to the
holders of Shares by way of rights or a subdivision, consolidation, reduction or
other variation of share capital or implementation by the Company or a demerger
which would materially affect the value of an option;

 

(b) Shares under any option which has been released, cancelled or lapsed without
being exercised shall be ignored;

 

(c) “year” shall mean each fiscal period of twelve months of the Company. If any
fiscal period of the Company is materially longer or shorter than 12 months the
limits shall be applied with appropriate adjustments; and

 

(d) nothing which takes place after the grant of an option shall require that
option to be treated as in breach of this Section 4.01.

 

4.02 Offerings. The Company may offer Shares for purchase under the Stock
Purchase Plan (“Offering”) for six-month periods beginning on January 1 and July
1 of each calendar year, commencing on January 1, 2004 or such other date as the
Committee may determine in its absolute discretion. The Company may make
alternative Offerings for different periods, provided that no Offering shall
extend for more than 27 months.

 

--------------------------------------------------------------------------------

1 The number of shares is intended to aggregate $55 million based on a stock
price of $25 per share.

 

3



--------------------------------------------------------------------------------

4.03 Options. Each Offering shall constitute an option to purchase whole Shares
at a price per Share equal to 85% of the lesser of (i) the fair market value of
a Share on the first day of such Offering or (ii) the fair market value of a
Share on the last day of such Offering. The fair market value of a Share on any
date shall be its closing price reported by the principal stock exchange on
which Shares are traded for such date or for the next earliest date on which
Shares were traded.

 

4.04 Individual Limit on Options. In no event shall the fair market value
(measured on the applicable date of grant) of Shares subject to options under
the Stock Purchase Plan (and shares of the Company, any parent or subsidiary
company subject to options under any other Stock Purchase Plans qualifying under
Section 423 of the US Tax Code) during any calendar year exceed, in the
aggregate, $25,000 in the aggregate for any individual.

 

4.05 Purchase of Shares. Unless you have withdrawn or become ineligible prior to
the end of an Offering, your accumulated savings shall be automatically applied
on the last day of the Offering to purchase whole Shares to the extent feasible
in accordance with the Offering. Such purchase shall be treated as the exercise
of an option represented by the Offering. Any amount remaining in your Account
after such purchase shall be applied to the next Offering. You are not entitled
or permitted to make cash payments in lieu of payroll deductions to acquire
Shares in an Offering. In no event shall any Shares be purchased pursuant to an
Offering more than 27 months after the commencement of the Offering.

 

4.06 Source of Shares. Shares offered under the Stock Purchase Plan may be
authorized and issued Shares purchased in open market transactions by a Broker
pursuant to directions from the Committee and at the market price prevailing on
the applicable exchange.

 

4.07 Restriction on 5% Owners. No employee shall be permitted to purchase Shares
under the Stock Purchase Plan if, immediately after such purchase, such employee
would possess stock having five percent (5%) or more of the total combined
voting power of all classes of stock of the Company or any of its parent or
subsidiary corporations, determined by applying the stock ownership rules of
Section 424(d) of the US Tax Code.

 

4.08 Prohibition Against Assignment. Your right to purchase Shares under the
Stock Purchase Plan are exercisable only by you and may not be sold, pledged,
assigned, surrendered or transferred in any manner other than by will or the
laws of descent and distribution. Any attempt to sell, pledge, assign, surrender
or transfer such rights shall be void and shall automatically cause any purchase
rights held by you to be terminated. In such event, the Committee may refund in
cash, without interest, all contributions credited to your Account

 

ARTICLE V    ACCOUNTS

 

5.01 Establishment of Accounts. The Committee shall cause to be maintained a
separate account for each participant (“Account”) to record the amount of
payroll deductions with respect to each Offering, and the purchase price for and
the number of Shares, credited to such participant. No interest or other
earnings shall be credited to any contributions under the Stock Purchase Plan.

 

5.02 Custody of Shares. The Committee shall select a broker (“Broker”) which
shall hold and act as custodian of Shares purchased pursuant to the Stock
Purchase Plan. Absent instructions to the contrary from a participant,
certificates for Shares purchased will not be issued by the Broker to a
participant.

 

5.03 Voting of Shares. You may direct the Broker as to how to vote the full
Shares credited to your Account.

 

ARTICLE VI    DISBURSEMENTS FROM ACCOUNT

 

6.01 Withdrawal of Contributions. Upon your withdrawal from any Offering, all or
any designated portion of the contributions credited to your Account with
respect to such Offering shall be disbursed, without interest, to you.

 

4



--------------------------------------------------------------------------------

6.02 Withdrawal of Shares. You may at any time withdraw all or any number of
whole Shares credited to your Account under the Stock Purchase Plan by directing
the Broker to cause your Shares to be (i) issued as certificates in your name
(subject to the charges described in Paragraph 7.03 of the Stock Purchase Plan)
or (ii) sold and the net proceeds (less applicable commissions and other
charges) distributed in cash to you. You may also direct the Broker to cause
Shares to be transferred to another brokerage account of yours, provided the
Shares are held by you for at least two (2) years following the first day of the
Offering pursuant to which the Shares were acquired or such other period as the
Committee may determine in its sole discretion.

 

6.03 Distribution Upon Termination. Upon termination of your participation in
the Stock Purchase Plan as a whole prior to the expiration of all Offerings
thereunder, all contributions and Shares credited to your Account shall be
disbursed to and as directed by you in accordance with the Stock Purchase Plan.
All contributions credited to your Account that have not been applied to the
purchase of Shares shall be returned to you without interest, unless such
termination coincides with the expiration of an Offering and Shares are
purchased accordingly. Shares credited to your Account shall, in accordance with
instructions to the Broker from you and at your expense, be distributed in the
same manner as permitted upon any withdrawal.

 

6.04 Failure to Provide Directions. If within ninety (90) days after you have
withdrawn from the Stock Purchase Plan you have not notified the Broker of your
instructions as set forth herein, the Committee shall direct the Broker to issue
Shares in your name and deliver the same to you at your last known address.

 

6.05 Sale of Shares. If you elect to receive the proceeds from the sale of your
Shares, the amount payable shall be determined by the Broker based upon the last
reported bid price on the proceeds of the sale of your Shares at the last price
quoted on the principal stock exchange on which such shares are traded, less any
applicable commissions, fees and charges. The Broker, acting on your behalf,
shall take such action as soon as practicable, but in no event later than five
(5) business days after receipt of notification from you. The Company assumes no
responsibility in connection with such transactions, and all commissions, fees
or other charges arising in connection therewith shall be borne directly by you.
The amount thus determined shall be paid in a lump sum to you.

 

6.06 Unpaid Leave of Absence. Unless you withdraw from the Stock Purchase Plan,
Shares will be purchased with contributions to your Account on the last day of
the Offering following the commencement of an unpaid leave of absence, unless
your employment terminates prior to that time. The number of Shares purchased
will be determined by applying the amount of your contributions prior to such
leave of absence. Upon your return to work following an unpaid leave of absence,
payroll deductions shall resume at the rate in effect at the commencement of the
leave of absence.

 

ARTICLE VII    ADMINISTRATION AND EXPENSES

 

7.01 Committee. The Stock Purchase Plan shall be administered by the Committee,
which shall consist of such members as determined by the Company. The Committee
shall interpret and apply the provisions of the Stock Purchase Plan in its good
faith discretion, and the Committee’s decision is final and binding. The
Committee may establish rules for the administration of the Stock Purchase Plan.

 

7.02 Expenses for Purchase of Shares. The Company shall pay brokerage
commissions, fees and other charges, if any, incurred for purchases of Shares
with payroll deductions made under the Stock Purchase Plan.

 

7.03 Expenses to Sell or Transfer Shares. All brokerage commissions, fees or
other charges in connection with any sale or other transfer of your Shares shall
be paid by you. In addition, any charges by the Broker in connection with your
request to have certificates representing Shares registered in your name shall
be paid by you.

 

7.04 Post-Termination Expenses. Upon your termination of employment or your
withdrawal from the Stock Purchase Plan for any other reason, all commissions,
fees and other charges thereafter relating to your Account will be your
responsibility.

 

5



--------------------------------------------------------------------------------

ARTICLE VIII    MERGERS AND OTHER SHARE ADJUSTMENTS

 

8.01 Mergers or Other Consolidations. In the event that the Company is a party
to a sale of substantially all of its assets, or a merger or consolidation,
outstanding options to purchase Shares under the Stock Purchase Plan shall be
subject to the agreement of sale, merger consolidation. Such agreement, without
the consent of any participant, may provide for:

 

(a) the continuation of such outstanding options by the Company (if the Company
is the surviving corporation);

 

(b) the assumption of the Stock Purchase Plan and such outstanding options by
the surviving corporation or its parent;

 

(c) the substitution by the surviving corporation or its parent of options with
substantially the same terms for such outstanding options, including the
substitution of shares of common stock of the surviving corporation with such
appropriate adjustments so as not to enlarge or diminish the rights of
participants;

 

(d) the cancellation of such outstanding Options without payment of any
consideration other than the return of contributions credited to participants’
Accounts, without interest; or

 

(e) the shortening of the Offering Period and any Offering then in progress by
setting a new last day of the Offering (the “New Purchase Date”). The New
Purchase Date shall be before the date of the proposed sale, merger or
consolidation. Each participant will be notified in writing that the last day of
the Offering has been changed to the New Purchase Date and that the applicable
number of Shares will be purchased automatically on the New Purchase Date,
unless prior to such date the participant has withdrawn from the Stock Purchase
Plan as provided in Paragraph 6.01 of the Stock Purchase Plan.

 

8.02 Adjustments to Shares or Options. In the event of a subdivision of the
outstanding common stock, a declaration of a dividend payable in Shares, a
declaration of an extraordinary dividend payable in a form other than Shares in
an amount that has a material effect on the fair market value of the Shares, a
combination or consolidation of the outstanding Shares into a lesser number of
Shares, a recapitalization, a spin-off, a reclassification or a similar
occurrence, the Board of Directors shall make appropriate adjustments so as not
to enlarge or diminish the rights of participants, in one or more of (i) the
aggregate number of Shares available for purchase under the Stock Purchase Plan,
(ii) the aggregate number of Shares subject to purchase under outstanding
options or (iii) the purchase price per Share under each outstanding option.

 

ARTICLE IX    AMENDMENT AND TERMINATION

 

9.01 Authority. The Board of Directors of the Company may at any time terminate
or amend the Stock Purchase Plan in any respect, including, but not limited to,
terminating the Stock Purchase Plan prior to the end of an Offering Period or
reducing the term of an Offering Period; provided, however, that the aggregate
number of Shares subject to purchase under the Stock Purchase Plan shall not be
increased without approval of the Company’s shareholders.

 

9.02 Termination of the Stock Purchase Plan. The Stock Purchase Plan and all
rights of participants to purchase any Shares hereunder shall terminate at the
earlier of the conclusion of the last Offering Period authorized herein, or as
otherwise determined by and at the discretion of the Company.

 

9.03 Distributions on Stock Purchase Plan Termination. Upon termination of the
Stock Purchase Plan at the end of an Offering Period, Shares shall be issued to
participants, and cash, if any, remaining in the Accounts of the participants,
shall be refunded to them. Upon termination of the Stock Purchase Plan prior to
the end of an Offering Period, all amounts not previously applied to the
purchase of Shares shall be distributed to you, as if the Stock Purchase Plan
had terminated at the end of an Offering Period

 

9.04 Effect on Broker. No amendments to the Stock Purchase Plan which affects
the responsibilities or duties of the Broker shall be effective without the
agreement and approval of the Broker.

 

6



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

 

10.01 Joint Ownership. Shares may be registered in the name of the participant,
or, if he or she so designates, in his or her name jointly with his or her
spouse, with a right of survivorship.

 

10.02 No Employment Rights. The Stock Purchase Plan shall not be deemed to
constitute a contract of employment between the Company and you, nor shall it
interfere with the right of the Company to terminate you and treat you without
regard to the effect which such treatment might have upon you under the Stock
Purchase Plan.

 

10.03 Tax Withholding. The Company shall withhold from amounts to be paid to you
as wages, any applicable Federal, state or local withholding or other taxes
which it is from time to time required by law to withhold.

 

10.04 Compliance with Laws. The Company, in its discretion, may extend the
period during which participants in any Offering may withdraw from participation
in such Offering, postpone the date of the purchase and sale of Shares pursuant
to any Offering or direct the Broker to delay the issuance of any certificate
representing Shares in the name of any person or the delivery of Shares to any
person if the Company determines that the taking of such action is necessary or
desirable to comply with any applicable laws or the listing or other
requirements of any national securities exchange or to obtain the consent or
approval of any governmental regulatory body or self-regulatory organization as
a condition of, or in connection with, the sale or purchase of Shares under the
Plan, until such registration, qualification, listing, consent or approval shall
have been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

 

The Company may endorse on certificates representing Shares purchased under the
Stock Purchase Plan with a legend referring to the foregoing representations or
restrictions or any other applicable restrictions on resale as the Company, in
its discretion, shall deem appropriate.

 

10.05 Governing Law. The Stock Purchase Plan shall be governed by, and construed
in accordance with, the laws of the State of Delaware and without regard to the
conflict of laws principles of such state.

 

MCI, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:     Title:    

 

7